                                                                                                              File No.
 STATE
  :    OF NORTH CAROLINA                                                                                                         Cv
             MECKLENBURG                                                                                         . In The General Court Of Justice
                                                     County
                                                                                                               0 District p Superior Court Division
Name Of Plaintiff
Joshua Brown
Addren ATTN: MCADOO LAW FIRM, PLLC                                                                                 CIVIL SUMMONS
        PO BOX 30621
City, Slate, Zip
                                                                                            El ALIAS AND PLURIES SUMMONS (ASSESS FEE)
            CHARLOTTE, NC 28230
                                     VERSUS                                                                                                   G.S. 1A-1, Rules 3 and 4
Name Of Defendanffs)                                                                  Date Original Summons Issued
 WHOLE FOODS MARKET, INC.
 ATTN:C T CORPORATION SYSTEM                                                          Date(s) Subsequent Summons(es) Issued
160 MINE LAKE COURT
SUITE 200
 RALEIGH, NORTH CAROLINA 27615

 To Each Of The Defendant(s) Named Below:                                                                      -
Name And Address Of Defendant 1           ,                                           Name And Address Of Defendant 2




                    IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
                    You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as


   A
                    possible, and, if needed, speak with someone who reads English and can translate these papers!
                    IIMPORTANTE!ISe ha entablado un proceso civil en su contra! Estos papeles son documentos legales.
                    INO TIRE estos papeles!
                    Tiene que contestar a mas tardar en 30 dias. [Puede querer consultar con un abogado lo antes posible
                    acerca de su caso y, de ser necesario, hablar con alguien que lea ingles y que puede traducir estos
                    documentos!
 A Civil Action Has Been Commenced Against You!
 You are notified to appear and answer the complaint of the plaintiff as follows:
 1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30) days after you have been
    served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's last known address, and
 2. File the original of the written answer with the Clerk of Superior Court of the county named above.
 If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name And Address Of Plaintiff's Attorney (if none, Address Of Plaintiff)               Date lssue                                   4 5_
                                                                                                                             Time /4/
  Ryon Smalls                                                                                        )5:0?0
                                                                                                                                 / ,              ZAM        •PM
  ATTN: MCADOO LAW FIRM, PLLC                                       •                  Signature
   CHARLOTTE, NC 2823o

                                                                                              Deputy CSC           .Assistant CSC       • Clerk Of Superior Court


                     1                                                     I                          1                                                  I
                                                                                       Date Of Endorsement                   Time
 0 ENDORSEMENT (ASSESS FEE)                                                                                                                        .            P
     This Summons was originally issued on the date indicated                          Signature
     above and returned not served. At the request of the plaintiff,
     the time within which this Summons must be served is
     extended sixty (60) days.                                                              0 Deputy CSC           El Assistant CSC      • Clerk Of Superior Court


  NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                              less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
                              so, what procedure is to be followed.

                                                                                                                                                EXHIBIT

                                                                                                                                                     A
                                                                                   (Over)
   AOC-CV-100, Rev. 4118
                 . Case
                   . . .. 3:20-cv-00401-MOC-DCK
   _ ___.... . .minis     _    ... _ .                                         Document 1-1 Filed 07/20/20 Page 1 of 13
                                    u
111014‘10111WtiliiiMMMIMI RETURN OF SERVICE                                                                        1010111WWWWW1011MA
  I certify that this Summons and a copy of the complaint were received and served as follows:

                                                                             DEFENDANT 1
 Date Served                             Time Served                                     Name Of Defendant
                                                                       AM DPM             Whole Foods Market, Inc.
  O    By delivering to the defendant named above a copy of the summons and complaint.
  O    By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
       person of suitable age and discretion then residing therein.
  O As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
    below.
        Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)




  El Other manner of service (specify)




  O    Defendant WAS NOT served for the following reason:




                                                                              DEFENDANT 2
 Date Served                              Time Served                                     Name Of Defendant
                                                                        AM DPM

  O    By delivering to the defendant named above a copy of the summons and complaint.
  O    By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
       person of suitable age and discretion then residing therein.
  O As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
    below.
        Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)




• 0 Other manner of service (specify)




  O     Defendant WAS NOT served for the following reason:




  Service Fee Paid                                                                         Signature 01 Deputy Shea Making Return


  Date Received                                                                            Name Of Sheriff (type or print)


  Date Of Return                                                                           County Of Sheriff


      AOC-CV-100, Side Two, Rev. 4/18
                  Case 3:20-cv-00401-MOC-DCK                                 Document 1-1 Filed 07/20/20 Page 2 of 13
      © 2018 Administrative Office of the Courts
STATE OF NORTH CAROLINA                                    IN THE GENERAL COURT OF
COUNTY OF MECKLENBURG                                       JUSTICE SUPERIloli COURT
                                                                        DIVISION
JOSHUA BROWN                                                   File 14'11 2."."3 r
          Plaintiff,
                                                                             06    740 4
VS.                                                            VEttl,FIED COMPUIINT
                                                                   •-•
WHOLE FOODS MARKET, INC., )
d/b/a WHOLE FOODS        )
AT SHARON SQUARE, and    )
                         )
            Defendants.  )



      COMES NOW, Plaintiff, JOSHUA BROWN, by and through counsel, RYON SMALLS, for

      his complaint against the Defendant, WI-TOLE FOODS MARKET, INC., states, alleges, and

      complains as follows:


                                            THE PARTIES



1.        The Plaintiff, Joshua Brown, is a resident of Charlotte, Mecklenburg County, North

          Carolina. Mr. Brown is an African American male that was shopping at the Defendant's

          Sharon Road location in Charlotte, North Carolina, when he was deliberately targeted on

          the basis of race by the store's manager with the purpose of having the Plaintiff falsely

          arrested.

2.        The Defendant, Whole Foods Market, Inc. (hereinafter "Whole Foods"), is an American

          multinational supermarket chain, its liadquartiers is in Austin, Texas, and it currently

          operates (15) stores in the state of North Carolina. The Whole Foods Market at Sharon

          Square in Charlotte, North Carolina is owned and operated by Whole Foods Market, Inc.




       Case 3:20-cv-00401-MOC-DCK Document 1-1 Filed 07/20/20 Page 3 of 13
       At all times material hereto, the Defendant was carrying on in its ordinary course of

       business of providing groceries and cooked food for in-store consumption.

3.     On information and belief, the Defendant is and was at all times relevant to the

       allegations herein, Whole Foods is licensed to conduct business in Charlotte, North

       Carolina.

4.     The Defendant was in the business of owning, operating, managing, and maintaining

       staff members that provide assistance in providing food retail support and services to

       customers.

5.     Upon information and belief, the registered agent for Whole Foods Market Group, Inc.,

       is CT Corporation System.


                               JURISDICTION AND VENUE


6.     This court is vested with jurisdiction over the Defendant because, at all times material

       hereto, it was a corporation doing business and maintaining a place of business in the

       State of North Carolina.

7.     This court is vested with original jurisdiction because the damages sought by the

       Plaintiff are in excess of Twenty-Five Thousand Dollars ($25,000.00 USD).

8.     This court has subject matter jurisdiction over this :Miner pursuant N.C. Gen. Stat. §

       7A-240.

9.     The venue is proper in Mecklenburg County, pursuant to N.C. Gen. Stat. § 1-79, N.C.

       and N.C. Gen. Stat. § 1-82, because the cause of action arose in this county, and because

       at all times material hereto, the Plaintiff was a resident and Defendant operated three (3)

       of-fifteen (15) supermarkets in Mecklenburg County.




     Case 3:20-cv-00401-MOC-DCK Document 1-1 Filed 07/20/20 Page 4 of 13
                          AGENTS AND VICARIOUS LIABILITY


10.     On information and belief, at all times relevant to this action, The Defendant, both

        individual and corporate, acted in the course scope of an agency/employment

        relationship with one or more of the other defendants, and each is vicariously liable for

        those other defendants' actions and the claims arising therefrom as alleged herein.

11.     Plaintiff alleges that on all of the occasions complained of herein, Mr. Brown was a

        customer in the Defendant's supermarket and the injuries complained of herein were

        proximately caused by the acts and omissions of the Defendant named herein.

12.     The Defendant had vicarious liability for the acts and omissions or all persons or entities

        under their control, either directly or indirectly, including its employees, agents,

        consultants, and independent contractors, where in-house or outside entities, individuals,

        or agencies causing or contributing to the injuries of Mr. Brown.

13.     The Defendant is directly liable for the acts and/or omissions contained herein due to the

        direct control, ownership, and/or management of the operations of Whole Foods Market,

        Inc., at Sharon Square. This exertion of control, ownership, and/or management by the

        Defendant created a dangerous environment for Mr. Brown.

14.     At all times material hereto, Defendant's representatives and staff acted as agents and/or
                                    I       I                                                   I     I
        employees of Defendant within the course and scope of their agency and/or

        employment. Consequently, Defendant is vicariously liable to Plaintiff for the acts and

        omissions of their agents/employees under the doctrine of respondeni superior.




      Case 3:20-cv-00401-MOC-DCK Document 1-1 Filed 07/20/20 Page 5 of 13
                                   STATEMENT OF FACTS


15.     On or about June 14, 2017, Mr. Brown visited the Whole Foods at Sharon Square, in

        Charlotte, North Carolina.

16.     Upon entering the supermarket, Mr. Brown proceeded to the fresh fish market area and

        received Maui-Maui fish.

17.     He then went to the ready to cat hot food section and decided that he would like to eat a

        slice of pizza in the designated dining area for in-store shoppers.

18.     The practice for this location for all customers ordering food from the bar area to dine is

        that the customer orders their food, take their order to the dine in area to eat and after,

        take their receipt to the counter to pay for their order.

19.     On this day, other customers followed these steps prior to Mr. Brown's order of food

        from the hot bar.

20.     Mr. Brown approached the hot bar where the pizza was served to the in-store shoppers

        and diners, and ordered and received a slice of pizza.

21.

22.     Mr. Brown then proceeded to the in-store dining area, that is closely affixed to the hot

        bar area, and sat down'to begin eating his food, as other customers of the grocery store •

        were partaking in a similar dining experience.

23.     Mr. Brown, in good faith nd withlthe anticipation of receiving fair and equal treatment,

        believed he could enjoy the same dining experience as other non-black customers in the

        store were doing at that immediate moment.




      Case 3:20-cv-00401-MOC-DCK Document 1-1 Filed 07/20/20 Page 6 of 13
        VIOLATING 42 U.S.C.A. C1981 OF THE CIVIL RIGHTS ACT OF 1866:


 Mr. Brown as a consumer is thereby entering into a contractual relationship with Whole
     Foods, and therefore deserves to be receive the enjoyment of all benefits, privileges,
      terms, and conditions that white customers enjoy while shopping at Whole Foods.

24.     All allegations in paragraphs (1) through (21) are realleged here within.

25.     Mr. Brown was approached by the manager of the store, Tim Burroughs, and was asked

        to pay for his pizza before eating it in the in-store dining area.

26.     Mr. Burrough did not approach any of the white customers in the dining area that also

        was eating the food they ordered prior to the purchase, as custom for this location.

27.     Mr. Brown declined the manager's request and stated he would pay for the pizza with

        the Maui Maui fish, after he finished eating, and before exiting the store.

28.     Mr. Burrough only approached Mr. Brown with the specific intent to profile a non white

        customer that he knew was not violating any laws.



29.     Upon information and belief, Mr. Burrough called 911 falsely accusing Mr. Brown of

        acting suspicious and attempting to steal food from the store.

30.     Mr. Burrough did not approach nor did he call 911 on any of the white customers that

        were eating the food they ordered prior to the purchase, as custom for this location.

31.     Upon information and belief, two (2) Charlotte-Mecklenburg Police Department

        (hereinafter "CMPD")officeri arrived at the Sharon Square Whole Foods andi

        approached Mr. Brown in relation to the 911 phone call that had been placed by Mr.

        Burrough.

32.     During the initial seconds of Mr. Brown coming into contact with the CMPD officers, he

        was informed that he was not breaking. and/or violating, any laws.



      Case 3:20-cv-00401-MOC-DCK Document 1-1 Filed 07/20/20 Page 7 of 13
33.     At this time, Mr. Brown began video recording the interaction with the two (2) CMPD

        officers.

34.     One of the CMPD officers, in a provoking manner demanded Mr. Brown to pay for the

        pizza prior to finishing his meal. Mr. Brown explained to the officers that he was not

        stealing and that the practice that he and others in the dining area was that he was eating

        the food he ordered prior to the purchase, as custom for this location and that he would

         pay immediately after he finished.

35.      The CMPD officers inform Mr. Brown that if he leaves without paying he will be

         arrested for stealing.

36.      In the final seconds of the video recording, Mr. Brown acknowledges that he

         understands that he will be arrested in the event that he leaves the supermarket without

         paying.

37.      Mr. Brown subsequently left the in-store dining area, tendered payment for the Maui

         Maui fish and the slice of pizza he consumed in the dining area.

38.      Unlike other white customers, Defendant violated 42 U.S.C.A. § 1981 OF THE CIVIL

         RIGHTS ACT OF 1866, by denying Mr. Brown the enjoyment of all benefits,

         privileges, terms, and conditions that white customers enjoy while shopping at Whole

         Foods.

39.      Due to the irrational and discriminatory actions of the Defendant Mr. Brown has

         suffered emotional and p4chological harm.                                   I •     I

40.      Mr. Brown's clinical assessments have revealed his worsening conditions of' post-

         traumatic stress syndrome related to all incidents mentioned in the paragraphs above.


      CLAIM OF RELIEF: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS



       Case 3:20-cv-00401-MOC-DCK Document 1-1 Filed 07/20/20 Page 8 of 13
41.      All allegations in paragraphs (1) through (41) are rcalleged here within.

42.      Mr. Burrough's actions of targeting and racially profiling Mr. Brown as he was shopper

         and consumer, in conducting himself as a normal patron at the Sharon Square location,

         was intentional and reckless.

43.      The Defendant's conduct of targeting and racial profiling compounded with calling

         CMPD to assist in intimidating and provoking an unwarranted interaction is extreme and

         outrageous.

44.      As the direct and proximate result of the Defendant's extreme and outrageous conduct,

         Mr. Brown has suffered mental anguish, sever emotional distress, and post-traumatic

         stress.

45.      Mr. Burrough engaged in extreme and outrageous conduct.

46.      Mr. Burrough's conduct was intended to cause severe emotional distress to the Plaintiff.

      47. Mr. Burrough's conduct in fact caused severe emotional distress in that Mr. Brown has

         suffered mental anguish, sever emotional distress, and post-traumatic stress.

48.      Plaintiff is therefore entitled to punitive damages in an amount sufficient to deter the

         Defendant and other similar situated from engaging in such outrageous behavior, an

         amount that is in excess of $25,000.


                         CLAIM OF RELIEF: PUNITIVE DAMAGES


49.      All allegations in paralraphs (1) through (4) are realleged here within.

50.      The claim is asserted against the Defendant.

51.       The acts and omissions of the Defendant as alleged previously herein were reckless

          and/wanton; and were performed in conscious disregard of and indifference to the-rights




      Case 3:20-cv-00401-MOC-DCK Document 1-1 Filed 07/20/20 Page 9 of 13
        of Mr. Brown. The Defendant knew or should have known that the above acts or failures

        to act were reasonably likely to result in physical harm by CMPD and/or would cause

        mental anguish or suffering.

52.     The lack of civil discourse and racial profiling conducted by the Defendant as previously

        alleged, is alleged to be direct and indirect for purposes of supporting punitive damages,

        and all allegations herein are alleged to so support this claim.


                                    PRAYER FOR RELIEF


WHEREFORE, Plaintiff prays:

53.      That the Court award Plaintiff all compensatory damages alleged in an amount

        exceeding $25,000.00;

54.     That the Court award Plaintiff punitive damages alleged in an amount exceeding

        $25,000.00;

55.     That the Court award Plaintiff the costs of this action;

56.     That the Court award Plaintiff reasonable attorney fees as allowed by law;

57.     That all issues so triable be tried by a jury; and

58.      For such other and further legal or equitable relief that this Court deems just and proper

        under the circumstances




        This the 12th day of June 2020




      Case 3:20-cv-00401-MOC-DCK Document 1-1 Filed 07/20/20 Page 10 of 13
                                                               MCADOO & LORICK, PLLC




                                                              RyotfD Smalls, Bar No.: 55639
                                                                   McAdoo & Lorick, PLLC
                                                                       122 N. Caldwell Street
                                                                         Charlotte, NC 28202
                                                                  Telephone: (704) 945-8646
                                                                    iyon@meadoolorick.com




                             CERTIFICATE OF SERVICE

This is to certify that the undersigned this day has served the foregoing Verified Complaint
 upon all parties of record by duplicate copy thereof being placed in the United States Mail,
                             postage prepaid, addressed as follows: '



            Whole lloods Market, Inc.
            ATTN: CT Corporation System
            160 Mine Lake Court
            Suite 200
            Raleigh, North Carolina 27615




 Case 3:20-cv-00401-MOC-DCK Document 1-1 Filed 07/20/20 Page 11 of 13
                                               MCADO                  LLC

                                             Ryon D malls, Bar No.: 55639
                                                  McAdoo & Lorick, PLLC
                                                     122 N. Caldwell Street
                                                       Charlotte, NC 28202
                                                 Telephone: (704) 945-8646
                                                  iyon@mcadoolorick.com




Case 3:20-cv-00401-MOC-DCK Document 1-1 Filed 07/20/20 Page 12 of 13
                       VERIFICATION OF COMPLAINT



State of       North Carolina

County of                  Mecklenburg                 , to wit:


            Joshua Brown                   , the Complainant named in the
foregoing Complaint being duly sworn, says that the facts and allegations
contained therein are true, except so far as they are therein stated to be on
information, and that, so far as they are therein stated to be on information,
she/he believes them to be true, under penalty of perjury ("under the laws of the
State of North Carolina,") that the foregoing is true and correct.




Complainant (signature)




   Case 3:20-cv-00401-MOC-DCK Document 1-1 Filed 07/20/20 Page 13 of 13
